On Application for Rehearing.
NICHOLLS, J.
In this application, defendants use the following language:
“If the court shall decline to grant a rehearing, we urge that the cause be remanded to the district court for the purpose of enabling the defendants to prove that the plaintiffs did settle with Packwood for the proceeds of the sale of this land, and that they received from him the entire amount they claimed to be due them. * * * The judgment does not state, in terms, the purpose for which the case is remanded. We therefore request the court to expressly insert in its judgment a statement that the cause is remanded for the purpose of taking testimony upon the fact of a settlement by the plaintiffs with the administrator for the proceeds of the sale attacked.”
We must decline to make any change in the language of our decree. It was used advisedly. Our object was to set aside the action of the court sustaining the plea of estoppel, and to set at large, all rights *219which both parties could assert in respect to the matters raised in that plea. We purposely avoided saying anything which might be taken as an instruction as to what could or should be done by the district court on the return of the case to it. Whether or not evidence shall or should be admitted under the pleadings, or under the existing condition of things, is a matter which must be raised and passed upon in and by the district court, freed from any expression of opinion by us.
The rehearing is refused.